              Case 3:19-cv-06025-BJR Document 80 Filed 03/29/21 Page 1 of 7




 1
                                                               The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6

 7

 8

 9                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT TACOMA

11   WILLIAM T. WHITMAN, individually and on               No. 3:19-cv-06025-BJR
     behalf of all others similarly situated,
12                   Plaintiff,                            DEFENDANT’S MOTION FOR LEAVE TO
     v.                                                    FILE DOCUMENTS UNDER SEAL
13   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
14                   Defendant.
15

16

17

18          Pursuant to Local Civil Rule 5(g), State Farm hereby moves to file under seal certain

19   confidential documents and information that are being filed with State Farm’s Opposition to

20   Plaintiff’s Motion for Class Certification and the declarations filed in connection with State

21   Farm’s Opposition. In support of its motion, State Farm states as follows:

22   I.     IDENTIFICATION OF DOCUMENTS AND BRIEFING TO BE SEALED

23          1. Expert Report of Rebecca Kirk Fair (Exhibit A to the Declaration of Rebecca Kirk

24              Fair)
     MOTION FOR LEAVE TO FILE                                    BETTS, PATTERSON & MINES, P.S.
25   DOCUMENTS UNDER SEAL                       1                    One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                                    701 Pike Street
                                                                         Seattle, WA 98101-3927
             Case 3:19-cv-06025-BJR Document 80 Filed 03/29/21 Page 2 of 7




 1         2. Exhibit 1 to the Expert Report of Rebecca Kirk Fair: Summary of State Farm

 2            Washington Form 94030 Policyholder Data

 3         3. Exhibit 2 to the Expert Report of Rebecca Kirk Fair: Summary of State Farm

 4            Washington Form 94030 Policyholder Data

 5         4. Exhibit 3 to the Expert Report of Rebecca Kirk Fair: Summary of State Farm

 6            Washington Form 94030 Policyholder Data

 7         5. Expert Report of Lauren J. Stiroh (Exhibit A to the Declaration of Lauren J. Stiroh)

 8         6. Exhibit 3 to the Expert Report of Lauren J. Stiroh: analysis of Plaintiff’s damages

 9            model that contains confidential policyholder data.

10         7. Exhibits 4-8 to the Expert Report of Lauren J. Stiroh: illustrations of the comparative

11            COI rates and alleged damages for certain policies

12         8. Expert Report of Craig Reynolds (Exhibit A to the Declaration of Craig Reynolds)

13         9. Exhibit A to the Declaration of Alan Hendren: 94000 Series pricing binder

14         10. Exhibit B to the Declaration of Alan Hendren: State Farm’s mortality table from the

15            relevant timeframe

16         11. Exhibit C to the Declaration of Alan Hendren: filing package to Illinois including the

17            nationwide actuarial memorandum.

18         12. Exhibit D to the Declaration of Alan Hendren: correspondence to Illinois enclosing a

19            revised sample annual statement showing planned cost of insurance rate information

20            and expense charges.

21         13. Exhibit F to the Declaration of Alan Hendren: filing package to Washington including

22            the actuarial memorandum

23

24
     MOTION FOR LEAVE TO FILE                                   BETTS, PATTERSON & MINES, P.S.
25   DOCUMENTS UNDER SEAL                      2                    One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                                   701 Pike Street
                                                                        Seattle, WA 98101-3927
             Case 3:19-cv-06025-BJR Document 80 Filed 03/29/21 Page 3 of 7




 1         14. Exhibit G to the Declaration of Alan Hendren: actuarial memorandum State Farm

 2            submitted to New Jersey providing a description of the process that State Farm’s

 3            actuaries followed to develop the cost of insurance rates for use with the 94030 Policy

 4         15. Exhibit J to the Declaration of Alan Hendren: 1994 version of the rate book that was

 5            in place when Plaintiff purchased his Policy

 6         16. Exhibit A to the declaration of Tim Crabtree: Summary of policyholder data

 7         17. Declaration of Monica Flory

 8         18. Exhibit 1 to the Declaration of Cari Dawson: Deposition Transcript of Plaintiff

 9            William Whitman

10         19. Exhibit 3 to the Declaration of Cari Dawson: Exhibit 11 to the Deposition Transcript

11            of Plaintiff William Whitman (certain Annual Notices of Policy Status)

12         20. Exhibit 6 to the Declaration of Cari Dawson: Exhibit 15 to the Deposition Transcript

13            of Plaintiff William Whitman (Email communication between Plaintiff and Monica

14            Flory)

15         21. Exhibit 7 to the Declaration of Cari Dawson: Exhibit 28 to the Deposition Transcript

16            of Plaintiff William Whitman (Email communication from Plaintiff to himself)

17         22. Exhibit 9 to the Declaration of Cari Dawson: Exhibit 29 to the Deposition Transcript

18            of Plaintiff William Whitman (Email communication from Plaintiff to himself)

19         23. Exhibit 11 to the Declaration of Cari Dawson: Deposition Transcript of Plaintiff’s

20            Expert Scott Witt.

21

22

23

24
     MOTION FOR LEAVE TO FILE                                   BETTS, PATTERSON & MINES, P.S.
25   DOCUMENTS UNDER SEAL                      3                    One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                                   701 Pike Street
                                                                        Seattle, WA 98101-3927
               Case 3:19-cv-06025-BJR Document 80 Filed 03/29/21 Page 4 of 7




 1      II. SEALING IS NECESSARY TO PRESERVE THE CONFIDENTIALITY OF
            STATE FARM’S PROPRIETARY BUSINESS INFORMATION AND TRADE
 2          SECRETS AND DOCUMENTS PLAINTIFF HAS DESIGNATED
            CONFIDENTIAL.
 3

 4           Sealing is necessary for the documents identified in paragraphs 1-16 and 23 above

 5   because those documents contain information that State Farm considers to be proprietary and

 6   confidential actuarial information, as well as trade secrets pertaining to its cost of insurance rates

 7   and business strategy. As explained below, compelling reasons support the sealing of the

 8   documents.     In addition, because the documents identified in paragraphs 17-22 convey

 9   information in documents designated confidential by Plaintiff, Plaintiff must satisfy Local Civil

10   Rule 5(g)(3)(B) in its response to this motion with respect to those documents.

11           A.     Legal Standard.

12           While courts start with “a strong presumption in favor of access to court records,” they

13   also “remain mindful of the parties’ right to access those same courts upon terms which will not

14   unduly harm their competitive interest.” Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122,

15   1135 (9th Cir. 2003); Apple Inc. v. Samsun Elecs. Co., Ltd., 727 F.3d 1214, 1228-1229 (Fed. Cir.

16   2013). For the relevant class certification briefing here, the proponent seeking an order sealing

17   them “must meet the ‘compelling reasons’ standard and not the lesser ‘good cause’

18   determination.” Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1177 (9th Cir. 2006)

19   (quoting Foltz, 331 F.3d at 1135). A “compelling reason” that supports sealing court records

20   exists “when such court files might have become a vehicle for improper purposes, such as the

21   use of records to gratify private spite, promote public scandal, circulate libelous statements, or

22   release trade secrets.” Kamakana, 447 F.3d at 1179 (internal quotes and citation omitted). In

23   evaluating a motion to seal, “courts should consider all relevant factors.” Foltz, 331 F.3d at

24   1135.
     MOTION FOR LEAVE TO FILE                                       BETTS, PATTERSON & MINES, P.S.
25   DOCUMENTS UNDER SEAL                         4                     One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                                       701 Pike Street
                                                                            Seattle, WA 98101-3927
                 Case 3:19-cv-06025-BJR Document 80 Filed 03/29/21 Page 5 of 7




 1          B.       The Documents Sought To Be Filed Under Seal Contain Trade Secret and
                     Proprietary Information Regarding State Farm’s Actuarial Analyses.
 2

 3          The documents referenced in paragraphs 1-16 and 23 contain confidential and proprietary

 4   information involving State Farm’s development of cost of insurance rates and actuarial pricing

 5   analyses that, if publicly disclosed, would result in a competitive disadvantage and negate the

 6   considerable time, expense and effort that State Farm has incurred to develop its cost of

 7   insurance rates. State Farm develops experience assumptions through analysis of multiple years

 8   of experience across a vast population of insureds. (Holzbauer Dec. in Support of Sealing ¶ 5.)

 9   State Farm takes care not to disclose its assumptions to other competitors, as it would squander

10   the competitive advantages that State Farm derives from the careful analysis State Farm actuaries

11   perform of company experience. (Holzbauer Dec. in Support of Sealing ¶ 5-6.) State Farm spent

12   considerable time and effort developing its cost of insurance rates and has undertaken reasonable

13   efforts to maintain the secrecy of this proprietary confidential information. (Holzbauer Dec. in

14   Support of Sealing ¶ 4.)

15          Sealing is necessary to protect State Farm’s confidential trade secret information.

16   (Holzbauer Dec. ¶¶ 7-10). State Farm has not made the sensitive information in these documents

17   public as it is competitively sensitive. (Root Dec. in Support of Sealing ¶ 4). Moreover, State

18   Farm has not produced this information in litigation without first seeking protection of its trade

19   secret, confidential information from courts.     (Root Dec. in Support of Sealing ¶¶ 5-8).

20   Whenever third parties have sought to access this information, State Farm has taken steps to

21   prevent its public disclosure. (Root Dec. in Support of Sealing ¶ 9).             This confidential

22   information is valuable to State Farm and it would be valuable to a competitor or potential

23   competitor. Plaintiff’s counsel has not objected to sealing these materials to protect the

24
     MOTION FOR LEAVE TO FILE                                     BETTS, PATTERSON & MINES, P.S.
25   DOCUMENTS UNDER SEAL                       5                    One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                                    701 Pike Street
                                                                         Seattle, WA 98101-3927
               Case 3:19-cv-06025-BJR Document 80 Filed 03/29/21 Page 6 of 7




 1   confidentiality of this information in any matter.

 2
            C.      The Documents Sought To Be Filed Under Seal Contain Information
 3                  Plaintiff Has Designated As Confidential.

 4          The documents identified in paragraphs 17-22 have been designated by Plaintiff in this

 5   litigation as confidential. State Farm’s understanding from Plaintiff’s counsel is that Plaintiff

 6   intends for these documents to remain confidential and should be filed under seal. It is State

 7   Farm’s understanding that Plaintiff will make the showing of confidentiality and compelling

 8   reason to the Court.

 9   III.   LOCAL CIVIL RULE 5(g)(3)(A) CERTIFICATION

10          State Farm hereby certifies that it has met and conferred through counsel for Plaintiff in

11   an attempt to reach agreement on the need to file the documents designated confidential by

12   Plaintiff under seal, to minimize the amount of material filed under seal, and to explore redaction

13   and other alternatives to filing under seal. Specifically, Tejas Patel and David Wohlstadter,

14   counsel for State Farm, conferred telephonically with Matthew Lytle and David Hickey, counsel

15   for Plaintiff, on March 26, 2021, in advance of this filing.

16   IV.    DURATION OF TIME REQUESTED

17          State Farm requests that the briefing and documents it seeks to file under seal remain

18   sealed unless and until they become publicly available or de-designated as “Confidential” under

19   the existing Protective Order or by any Order of this Court.

20   V.     CONCLUSION

21          Therefore, State Farm respectfully asks that the Court grant its motion and enter an order

22   sealing the documents identified above.

23

24
     MOTION FOR LEAVE TO FILE                                       BETTS, PATTERSON & MINES, P.S.
25   DOCUMENTS UNDER SEAL                         6                    One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                                      701 Pike Street
                                                                           Seattle, WA 98101-3927
             Case 3:19-cv-06025-BJR Document 80 Filed 03/29/21 Page 7 of 7




 1

 2   DATED: March 29, 2021                 BETTS, PATTERSON & MINES, P.S.

                                           /s/ Joseph D. Hampton
 3                                         /s/ Kara A. Tredway
                                           Joseph D. Hampton
 4                                         Kara A. Tredway
                                           One Convention Place, Suite 1400
 5                                         701 Pike Street
                                           Seattle, WA 98101-3927
                                           Telephone: (206) 292-9988
 6                                         Facsimile: (206) 343-7053
                                           Email: jhampton2bpmlaw.com
 7                                         Email: ktredway@bpmlaw.com

 8                                         STINSON LLP

                                           /s/ Todd Notebloom
 9                                         Todd Noteboom, pro hac vice
                                           50 South Sixth Street, Suite 2600
10                                         Minneapolis, MN 55402
                                           Telephone: (612) 335-1894
11                                         Email: todd.noteboom@stinson.com

12                                         STINSON LLP

                                           /s/ Jeremy A. Root
13                                         Jeremy A. Root, pro hac vice
                                           230 W. McCarthy Street
14                                         Jefferson City, MO 65101-1553
                                           Telephone: (573) 636-6263
15                                         Facsimile: (573) 636-6231
                                           Email: Jeremy.root@stinson.com
16                                         ALSTON & BIRD LLP
17                                         /s/ Cari Dawson
                                           /s/ Tiffany Powers
18                                         Cari Dawson, pro hac vice
                                           Tiffany Powers, pro hac vice
                                           One Atlantic Center
19                                         1201 W. Peachtree Street, Suite 4900
                                           Atlanta, GA 303-9-3424
20                                         Telephone: (404) 881-7000
                                           Facsimile: (404) 881-777
21                                         Email: cari.dawson@alston.com
                                           Email: tiffany.powers@alston.com
22

23

24
     MOTION FOR LEAVE TO FILE                             BETTS, PATTERSON & MINES, P.S.
25   DOCUMENTS UNDER SEAL              7                     One Convention Place, Suite 1400
     No. 3:19-cv-06025-BJR                                            701 Pike Street
                                                                 Seattle, WA 98101-3927
